Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00748-CR

                                   Jesse SALAZAR, III,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 14-0930-CR-B
                          Honorable William Old, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s judgments of
conviction are AFFIRMED.

       SIGNED November 14, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice